Citation Nr: 1317350	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  06-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a tumor of the vocal cords, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1971.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2006 rating decision of the VA Regional Office in Boston, Massachusetts that denied service connection for a lung disorder, claimed as coughing spasms, and a tumor of the vocal cords.  

By decision dated in March 2011, the Board denied service connection for a lung disorder, claimed as coughing spasms, and remanded the issue of entitlement to service connection for entitlement to service connection for a tumor of the vocal cords.  The issue of service connection for a tumor of the vocal cords was remanded again in August 2012.

The case has since been returned to the Board for disposition.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran changed his representative from Disabled American Veterans to Massachusetts Department of Veterans Services on VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in April 2013.  It does not appear that the Veteran's new representative has had an opportunity to review his VA file.  As such, the claims folder must be submitted to the Massachusetts Department of Veterans Services for their review and comment in furtherance of the Veteran's appeal.  It is unfortunate that this case has to be remanded yet again, but due process procedure and requirements take precedence for a full and fair adjudication of the claim.
Additionally, the August 2012 VA examination is inadequate.  The examiner only states that no medical studies have ever linked Diabetes to vocal cord issues and the Veteran did not currently have vocal cord disorder.  The Board notes that the question included whether the Veteran's diabetes aggravated the vocal cord disorder not just whether the diabetes caused the vocal cord disorder.  In the intervening period, the Veteran clarified that part of the issue is whether the vocal cord disorder was related to Agent Orange exposure.  This theory has not been addressed. Therefore another examination is needed.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for another examination. The examiner should address whether the veteran's vocal cord disorder to include the tumor removed in 1998 & any residuals could be related to exposure to Agent Orange.  Additionally, the examiner should address whether the Veteran's diabetes mellitus aggravated the Veteran's vocal cord disability. The examiner must review the entire medical record and provide an explanation for his/her opinions based on the specific facts and evidence presented in this case.  

2. Send the claims file to the Massachusetts Department of Veterans Services for review and submission of written argument on the Veteran's behalf. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


